DETAILED ACTION
Response to Amendment
The Amendment filed 10/21/21 has been entered. Claims 1-10, 13, 14, 17-23 remain pending in the application with claims 19 and 20 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/21/21. 

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.
Applicant asserts that a cushion coupled to a seat is not taught, a seat blower disposed within the seat, and at least one airway disposed within the cushion, wherein the at least one airway defines at least one channel, wherein the at least one channel is configured to deliver air from the seating surface to the seat blower, wherein the at least one channel comprises at least one porous portion, and wherein the at least one porous portion is defined along a first end of the at least one channel that is disposed at the seating surface and a second end of the at least one channel that is coupled to the seat blower, as is generally recited in amended claim 1. 
The portions that are still taught by the prior art are covered in the rejection below. This applies to the arguments of claim 9 as well. Particular features that are not taught have not been identified as large passages have been identified as not being taught. If Applicant believes the cushion is not taught Examiner asserts that a seat that comprises a cushion as is well known in the art is shown in Figure 1 of Esaki and one of ordinary skill in the art would readily recognize this structure as comprising a cushion especially for a seat provided by Honda in an air conditioned vehicle which has an air conditioned seat.
With regards to claim 10 Applicant asserts that the amended section is not taught.
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “wherein the first air exhaust is distal and generally perpendicular from the second air exhaust”. This orientation is neither written in the specification nor shown in the drawings. It is noted that Applicant did not identify where this support came from in the response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6079485 to Esaki et al. (Esaki) in view of WO 2009024226 to Woerner (Woerner).
Regarding claim 1, Esaki teaches a seating assembly including a seat (12, Figure 1) and a seat blower (30, Figure 1); a cushion coupled to the seat (shown in Figure 1); at least one airway disposed within the cushion (12d, 12c, and/or 29, Figure 1), wherein the at least one airway defines at least one channel (12d, 12c, and/or 29, Figure 1), wherein the at least one channel is configured to deliver air from the seating surface to the seat blower (shown in Figure 1), wherein the at least one channel comprises at least one porous portion, and wherein the at least one porous portion is defined along a first end of the at least one channel that is disposed at the seating surface and a second end of the at least one channel that is coupled to the seat blower (12a, Figure 1 is porous as it has multiple holes in it for air passageways) a cabin blower configured to circulate air in a cabin (18, Figure 1); and a controller 
Esaki is silent on wherein the seat blower pulls air away from a seating surface and wherein the seat blower is disposed within the seat.
Woerner teaches wherein the seat blower pulls air away from a seating surface and wherein the seat blower is disposed within the seat (Figure 1 shows a reversible fan) and a cushion through which air is moved that has a porous portion (shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to provide wherein the seat blower pulls air away from a seating surface and wherein the seat blower is disposed within the seat. Doing so would provide ventilation to satisfy occupants needs.
Regarding claim 2, Esaki teaches wherein the seat blower cools the seating surface (through openings shown in Figure 1).
Regarding claim 3, Esaki teaches wherein the cabin blower cools at least a portion of the cabin (shown in Figure 1).
Regarding claim 4, Esaki teaches wherein the cabin blower cools the seating surface (shown in Figure 1).
Regarding claim 5, Esaki is silent on wherein the seat blower pulls air away from the seating surface through the at least one channel in a seat cushion.
Woerner teaches wherein the seat blower pulls air away from the seating surface through the at least one channel in a seat cushion (Figure 1 shows a reversible fan). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to 
Regarding claim 10, the modified device of Esaki teaches the elements of claim 1 as disclosed above. Additionally Woerner teaches a second plurality of airways defined with the seat back portion, the second plurality of airways defining a second plurality of channels that are configured to deliver the air from the seating surface to the seat back blower (blower shown in the back in Figure 1 and second plurality of airways shown there as well). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to provide a second plurality of airways defined with the seat back portion, the second plurality of airways defining a second plurality of channels that are configured to deliver the air from the seating surface to the seat back blower. Doing so would provide ventilation to satisfy occupants needs.
Regarding claim 21, Esaki is silent on comprising a first air exhaust coupled to the seat bottom blower and a second air exhaust coupled to the seat back blower.
Woerner teaches a first air exhaust coupled to the seat bottom blower and a second air exhaust coupled to the seat back blower (shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to provide a first air exhaust coupled to the seat bottom blower and a second air exhaust coupled to the seat back blower. Doing so would provide ventilation to satisfy occupants needs.
Regarding claim 22, Esaki is silent on wherein the first air exhaust is distal and generally perpendicular from the second air exhaust.
Woerner teaches wherein the first air exhaust is distal and generally perpendicular from the second air exhaust (generally perpendicular is shown in Figure 1 and additionally seats of these type are usually able to be raised and lowered which would provide the seats in general perpendicularity dependent on a users desire to raise or lower the back of the seat). It would have been obvious to one 
Regarding claim 23, Esaki is silent on wherein the second plurality of channels further comprise a first end of the second plurality of channels that is disposed at the seating surface and a second end of the second plurality of channels that is coupled to the seat back blower.
Woerner teaches wherein the second plurality of channels further comprise a first end of the second plurality of channels that is disposed at the seating surface and a second end of the second plurality of channels that is coupled to the seat back blower (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to provide wherein the second plurality of channels further comprise a first end of the second plurality of channels that is disposed at the seating surface and a second end of the second plurality of channels that is coupled to the seat back blower. Doing so would provide ventilation to satisfy occupants needs.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki in view of Woerner and U.S. PGPUB 20010022222 to Aoki (Aoki).
Regarding claim 6, Esaki teaches a first vehicle input in communication with the controller (Figure 1, S1), wherein the controller is configured to selectively activate the cabin blower within a first range of cabin blower flow rates and a second range of cabin blower flow rates (Col. 8 lines 45-65).
Esaki is silent on a specific rate and range of the air blower.
Aoki teaches wherein the first rate is low and one speed of the fan and the second rate is high speed of fan (Figure 2 item 52). IT would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Woerner to have provided wherein the first rate is .

Claim 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki in view of Woerner, Aoki, and GB 2519575 to Wilson (Wilson).
Esaki teaches wherein when the cabin blower is activated within the first or second range of the cabin blower flow rates, then the controller is configured to activate the seat blower within a corresponding and respective first or second range of seat blower flow rates (Unit 10 increases or decreases air quantity and is in direct proportion, for example with the seat cooling device 11, col. 9, Il 54-67).
Regarding claim 8. The vehicle ventilation system of claim 7, wherein the cabin blower flow rates in the second range of cabin blower flow rates are higher than the cabin blower flow rates in the first range of cabin blower flow rates (see discussion above, where the second rate is Hi and everything below that is the first range which is lower than Hi. Also see 2001/0022222, , where Hi mode and other modes are explained on fig. 2, item 52, where first rate is lo and one dot speed of fan, and second rate is two dots and high speed of fan)).
Esaki is silent on the seat blower first and second speed range.
Regarding claims 7-8, Wilson teaches wherein the seat blower flow rates of seat blower flow rates are higher than in the first range of seat blower flow rates (see item 7, where first seat blower rates is presented with one fan and higher seat blower second rate is presented with two fans). Regarding the first and second range of the first and second flow rates, this limitaatiions is considered to be a duplication of part of the Aoki item 52, fig. 2, where first rate is lo and one dot speed of fan, and second rate is two dots and high speed of fan) However, the courts have held that duplication of parts for amplified effect does not distinguish over the prior art, unless a new and unexpected result is 
Regarding claim 13, Wilson teaches wherein when the cabin air mover is in a cabin air mover high setting, then the controller activates the seat air mover at a seat air mover high setting (in the summer, the seat ventilator is set to maximum see page 9, Il. 1-9, and the HVAC is set to move down the temperature in the vehicle. Obviously the higher the difference between inside and outside the cabin the  higher the fab velocity of the HVAC is set up to the maximum; also see Esaki at least col. 8, Il. 40-46 teaches that in the summer the air-conditioning unit 10 rapidlly cool the air in the room in a short period of time, such that the quantity of air blown from the unit 10 may be increased to accelerate cooling of air). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Esaki in view of Woerner invention modified with two speed blower range in order to provide accelerated cooling/heating when needed in addition to lower cooling /heating and thus provide comfort to the occupant.
Regarding claim 14, Wilson teaches wherein the cabin air mover high setting and the seat air mover high setting each include a predefined range of volumetric flow rates (see fig. 1 of the seat blower.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Esaki in view of Woerner invention modified with two speed blower range in order to provide accelerated cooling/heating when needed in addition to lower cooling /heating and thus provide comfort to the occupant.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki in view of Woerner, Aoki, Wilson and U.S. PGPUB 20120202413 to Kawashima (Kawashima).
Regarding claim 9, Esaki is silent on wherein the seat blower being activated manually.
Kawashima teaches wherein the controller is configured to activate the seat blower in response to a manual input (fig. 2, see seat air conditioning switch, and paragraph 0033 which indicates that by said switch the passenger performs operation of seat air-conditioner/fan, which means manually). It would have been obvious to one of ordinary skill in the art to have modified Esaki with the teachings of Kawashima to teach wherein the seat blower being activated manually. Doing so would allow passengers to activate/ deactivate the seat air conditioner when needed and thus provide optimum comfort.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki in view of Woerner and U.S. Patent 10717340 to Jones (Jones).
Regarding claim 17, Esaki is silent on wherein when a cabin air mover volumetric flow rate is at or above a predetermined cabin air mover volumetric flow rate level and a seat air mover volumetric flow rate is at or above a predetermined seat blower volumetric flow rate level, then a predetermined NVH parameter level is achieved in the vehicle interior. 
Jones teaches wherein when a cabin air mover volumetric flow rate is at or above a predetermined cabin air mover volumetric flow rate level and a seat air mover volumetric flow rate is at or above a predetermined seat blower volumetric flow rate level, then a predetermined NVH parameter level is achieved in the vehicle interior (Claim 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Jones to provide wherein when a cabin air mover volumetric flow rate is at or above a predetermined cabin air mover volumetric flow rate level and a seat air mover volumetric flow rate is at or above a predetermined seat blower 
Regarding claim 18, Esaki is silent on wherein the predetermined NVH parameter level includes a noise level. 
Jones teaches wherein the predetermined NVH parameter level includes a noise level (Claim 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Esaki with the teachings of Jones to provide wherein the predetermined NVH parameter level includes a noise level. Doing so would reduce noise levels in the cabin which would provide additional comfort to a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/2/21